DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,489,787 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
The application has been amended as follows: 	1.	(Cancelled) 
2.	(Currently Amended) An electronic user device comprising:
a transceiver for receiving signals, the transceiver being configured to receive signals transmitted over a short-range connection;
a communication engine that detects a first wireless signal having been transmitted over [[a]] the short-range connection by an electronic client device and having been received by the transceiver at the electronic user device;
an access-right detection engine that:
identifies a specification of a limited-access resource, and

an access-right evaluation engine that generates a second wireless signal to be transmitted by the transceiver that includes:
a request for stimulus data; and
the access-enabling code, wherein:
the stimulus data includes a characteristic that a visual stimulus is to exhibit, and
the characteristic is dynamic and changing in real time 
an interface engine that:
detects the stimulus data having been included in a third wireless signal received by the transceiver; and
displays the visual stimulus that corresponds to the stimulus data to authenticate the electronic user device for the limited-access resource.
3.	(Previously presented) The electronic user device as recited in claim 2, wherein the stimulus data includes data that, when executed, causes the visual stimulus to be displayed.
4.	(Previously presented) The electronic user device as recited in claim 2, wherein the second wireless signal is transmitted to the electronic client device over the short-range connection and the third wireless signal is received from the electronic client device over the short-range connection.
5.	(Previously presented) The electronic user device as recited in claim 2, wherein querying the data store using the specification of the limited-access resource includes transmitting a request for the access-enabling code to another device, the request for the access-enabling code including an identifier of the electronic user device, an identifier of a user account or an identifier of a user.
6.	(Previously presented) The electronic user device as recited in claim 2, wherein the specification of the resource includes an identifier of the resource, an identifier of a client associated with the resource or a location associated with the resource.
7.	(Canceled) 
8.	(Previously presented) The electronic user device as recited in claim 2, wherein the stimulus data is indicative of a validity or applicability of the detected access-enabling code for permitting access to a defined geographical region associated with a resource.	
9.	(Currently Amended) A computer-implemented method comprising:
detecting, at an electronic user device, a first wireless signal transmitted over a short-range connection by an electronic client device;
identifying a specification of a limited-access resource;
querying a data store using the specification of the limited-access resource for an access-enabling code;
transmitting, from the electronic user device, a second wireless signal that includes:
a request for stimulus data; and
the access-enabling code, wherein:
the stimulus data includes a characteristic that a visual stimulus is to exhibit, and
the characteristic is dynamic and changing in real time ;
receiving, at the electronic user device, a third wireless signal that includes the stimulus data; and
displaying the visual stimulus that corresponds to the stimulus data to authenticate the electronic user device for the limited-access resource.
10.	(Previously presented) The computer-implemented method of claim 9, wherein the stimulus data includes data that, when executed, causes the visual stimulus to be displayed.
11.	(Previously presented) The computer-implemented method of claim 9, wherein the second wireless signal is transmitted to the electronic client device over the short-range connection and the third wireless signal is received from the electronic client device over the short-range connection.
12.	(Previously presented) The computer-implemented method of claim 9, wherein querying the data store using the specification of the limited-access resource includes transmitting a request for the access-enabling code to another device, the request for the access-enabling code including an identifier of the electronic user device, an identifier of a user account or an identifier of a user.
13.	(Previously presented) The computer-implemented method of claim 9, wherein the specification of the resource includes an identifier of the resource, an identifier of a client associated with the resource or a location associated with the resource.
14.	(Canceled) 
15.	(Previously presented) The computer-implemented method of claim 9, wherein the stimulus data is indicative of a validity or applicability of the detected access-enabling code for permitting access to a defined geographical region associated with a resource.	
16.	(Currently Amended) A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a processing apparatus to perform operations including:
detecting, at an electronic user device, a first wireless signal transmitted over a short-range connection by an electronic client device;
identifying a specification of a limited-access resource;
querying a data store using the specification of the limited-access resource for an access-enabling code;
transmitting, from the electronic user device, a second wireless signal that includes:
a request for stimulus data; and
the access-enabling code, wherein:
the stimulus data includes a characteristic that a visual stimulus is to exhibit, and
the characteristic is dynamic and changing in real time 
receiving, at the electronic user device, a third wireless signal that includes the stimulus data; and
displaying the visual stimulus that corresponds to the stimulus data to authenticate the electronic user device for the limited-access resource.
17.	(Previously Presented) The computer-program product tangibly embodied in a non-transitory machine-readable storage medium of claim 16, wherein the stimulus data includes data that, when executed, causes the visual stimulus to be displayed.
18.	(Previously Presented) The computer-program product tangibly embodied in a non-transitory machine-readable storage medium of claim 16, wherein the second signal is transmitted to the electronic client device over the short-range connection and the third signal is received from the electronic client device over the short-range connection.
19.	(Previously Presented) The computer-program product tangibly embodied in a non-transitory machine-readable storage medium of claim 16, wherein querying the data store using the specification of the limited-access resource includes transmitting a request for the access-enabling code to another device, the request for the access-enabling code including an identifier of the electronic user device, an identifier of a user account or an identifier of a user.
20.	(Previously Presented) The computer-program product tangibly embodied in a non-transitory machine-readable storage medium of claim 16, wherein the specification of the resource includes an identifier of the resource, an identifier of a client associated with the resource or a location associated with the resource.
21.	(Canceled)

Reason(s) for Allowance
The amendments to the claims from 02/11/2022 in combination with the previous presented limitations, terminal disclaimer and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention, particularly the characteristic is dynamic and changing in real time; receiving, at the electronic user device, a third wireless signal that includes the stimulus data; and displaying the visual stimulus that corresponds to the stimulus data to authenticate the electronic user device for the limited-access resource, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684